     Case 8:19-cv-01998-JVS-JDE Document 104-1 Filed 11/15/19 Page 1 of 2 Page ID
                                      #:4780

1
2
3
4
5
6
7
8
9                              UNITED STATES DISTRICT COURT
10                           CENTRAL DISTRICT OF CALIFORNIA

11                                     SOUTHERN DIVISION

12
     Bureau of Consumer Financial                   CASE NO. 8:19-cv-01998 JVS-JDEx
13
     Protection, et al.,
                                                    [PROPOSED] ORDER GRANTING
14
                                                    PLAINTIFF’S EX PARTE
              Plaintiffs,
15                                                  APPLICATION FOR LEAVE TO FILE
                                                    UNDER SEAL AND TO WAIVE
16
                                                    NOTICE REQUIREMENTS
17            v.

18   Consumer Advocacy Center Inc., d/b/a
19   Premier Student Loan Center, et al.,

20            Defendants.
21
22
23            This Court, having considered Plaintiff’s Ex Parte Application for Leave to File
24   Under Seal and to Waive Notice Requirements, and compelling reasons having been
25   shown, the Court being fully advised in this matter, and there being no just cause for
26   delay:
27            hereby GRANTS Plaintiff’s Ex Parte Application.
28            IT IS THEREFORE ORDERED that for good cause shown and in the interest of
     justice, Plaintiff’s Ex Parte Application is granted in full. The Declaration of Sarah Preis
                                         1
         [PROPOSED] ORDER GRANTING APPLICATION TO SEAL AND TO WAIVE NOTICE
                                  REQUIREMENTS
     Case 8:19-cv-01998-JVS-JDE Document 104-1 Filed 11/15/19 Page 2 of 2 Page ID
                                      #:4781

1    and the documents identified therein shall be filed under seal and the Bureau is hereby
2    relieved of the notice requirement of Local Civil Rule 7-19.1 until this sealing order is
3    lifted.
4
5    SO ORDERED at this ____ day of                       , 2019.
6
                                            ____________________________________
7
                                                 Honorable James V. Selna
8                                                United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
          [PROPOSED] ORDER GRANTING APPLICATION TO SEAL AND TO WAIVE NOTICE
                                   REQUIREMENTS
